DETAILED ACTION
This Office action is responsive to the following communication:  Advisory Action mailed on 27 May 2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-5, 7-17, 19, and 20 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher J. Volkmann (Reg. No. 60,349) on 27 July 2022.
The application has been amended as follows: 

Claim 1. 	(Currently Amended) A computing system, comprising:
at least one processor; and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system to:
receive historical parser-related data representing a prior parsing of a plurality of content items by a set of available parsers, wherein a first content item of the plurality of content items has 
the historical parser-related data comprises:
a content type identifier indicative of a content type of the first content item parsed by the content understanding system; and 
a parser identifier indicative of a user-selected parser used to parse the first content item;
identify [[a]]the set of available parsers based on the historical parser-related data;
for each parser in the set of available parsers, detect parser performance data indicative of parser latency and resource usage corresponding to the prior parsing of the plurality of content items; 
receive an indication of a second content item to be parsed by the content understanding system;
based on the content type identifier, the parser identifier, and the detected parser performance data, automatically select a parser, of the set of available parsers, configured to parse the second content item; and
generate a control instruction that controls the content understanding system to parse the second content item using the selected parser.

Claim 6.	(Cancelled)

Claim 7.	(Currently Amended) The computing system of claim [[6]]1 wherein the instructions cause the computing system to:
receive an indication of a parser performance preference for the parsing of the second content item; and
automatically select the parser, from the set of available parsers, based on correlating the parser performance preference to the detected parser performance data.

Claim 8.	(Currently Amended) The computing system of claim [[6]]1 wherein the instructions cause the computing system to:
generate a dynamic construction model based on the historical parser-related data and based on the parser performance data, the dynamic construction model being configured to output a parser deployment signal indicative of the selected parser and a selected location to deploy the selected parser; and
deploy the selected parser based on the parser deployment signal.

Claim 11.	(Currently Amended) A computer implemented method, comprising:
receiving historical parser-related usage data representing prior parsing of a plurality of set of available parsersa first content item of the plurality of content items has a textual summary generated by a content understanding system  of the first content item, and the historical parser-related usage data comprises:
a content type identifier indicative of a content type of the first content item parsed by the content understanding system, and 
a parser identifier indicative of a user-selected parser used to parse the first content item
identify the set of available parsers based on the historical parser-related data;
for each parser in the set of parsers, detecting parser performance data indicative of parser latency and resource usage corresponding to the prior parsing of the plurality of content items;
receiving an indication of a second content 

based on the content type identifier, the parser identifier, and the detected parser performance data, automatically selecting a parser, of the set of available parsers, to parse the second content item
generating a control instruction that controls the content understanding system to parsesecond content item 

Claim  14.	(Currently Amended) The computer implemented method of claim 13 wherein the second content item 
selecting a plurality of different parsers, based on the prioritized selection criteria and the parser identifiers corresponding to the plurality of different content types.

Claim 16.	(Currently Amended) The computer implemented method of claim 11 and further comprising:
classifying the second content item second content item second content item 

Claim 17.	(Currently Amended) The computer implemented method of claim 11, and further comprising generating a textual summary of the second content item second content item 

Claim 18.	(Cancelled)

Claim 19.	(Currently Amended) The computer implemented method of claim [[18]]11 and further comprising:
generating a dynamic construction model based on the parser-related data and based on the parser performance data, the dynamic construction model being configured to output a parser deployment signal indicative of a model-identified parser to be deployed to a location; and
deploying the model-identified parser to the location.

Claim 20.	(Currently Amended) A computing system, comprising:
at least one processor; and
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, provide:
detection and monitoring logic configured to: 
detect historical parser-related data representing prior parsing of a plurality of content items by a set of parsers
a content understanding system is configured to generate a textual summary of each of the content items based on the prior parsing, and
the historical parser-related data comprises:
a content type identifier indicative of a content type of the set of content items parsed by the content understanding system, and 
a parser identifier indicative of a user-selected parser used to parse the set of content items; and
for each parser in the set of parsers, detect parser performance data indicative of parser latency and resource usage corresponding to the prior parsing of the plurality of content items;
a parser tracking subsystem configured to identify available parsers;
content classifier logic configured to classify a particular item of content to be parsed into a predefined content type category based on characteristics of the particular item of content to be parsed, the predefined content type category having a corresponding parser identifier;
user selection criteria detection logic configured to detect a priority input from a user indicative of prioritized selection criteria;
parser selection logic configured to set of parsers, to parse the particular item of content to be parsed based on: 
the parser identifier, 
the predefined content type category, 
the prioritized selection criteria, and 
the detected parser performance data; and
a deployment subsystem configured to generate a control signal that controls the selected parser to parse the particular item of content. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “receive historical parser-related data representing a prior parsing of a plurality of content items by a set of available parsers, wherein a first content item of the plurality of content items has a textual summary generated by a content understanding system based on the prior parsing of the first content item, wherein the historical parser-related data comprises: a content type identifier indicative of a content type of the first content item parsed by the content understanding system; and a parser identifier indicative of a user-selected parser used to parse the first content item; identify the set of available parsers based on the historical parser-related data; for each parser in the set of available parsers, detect parser performance data indicative of parser latency and resource usage corresponding to the prior parsing of the plurality of content items;”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/

/Paul Kim/
Examiner
Art Unit 2152


/PK/